— Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner, an inmate, commenced this CPLR article 78 proceeding to challenge a tier III disciplinary determination finding him guilty of drug use. The Attorney General has informed this Court that the contested determination has been administratively reversed, all references thereto have been expunged from petitioner’s institutional record and the mandatory $5 surcharge has been refunded to his inmate account. Inasmuch as petitioner has received all the relief to which he is entitled, the petition must be dismissed as moot (see Matter of Murgo v Racette, 100 AD3d 1244 [2012]; Matter of Sykes v Fischer, 98 AD3d 769, 770 [2012]).
Lahtinen, J.P, Stein, McCarthy and Egan Jr., JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.